Opinion by
Me. Justice McGowan,
This case was commenced in a trial justice’s court, and judgment rendered for plaintiff March 25th, 1881. Defendant’s attorney at that time gave verbal notice of appeal, and prepared written notice and grounds of appeal and handed them to his clerk to be served on both the attorney for plaintiffs and the trial justice. The clerk served this notice upon plaintiffs’ attorney within the live days but failed to serve the trial justice. On December 21st, 1881, a written notice of appeal was served upon the trial justice, who signed a certificate that a verbal notice of such intention had been served upon him by defendant’s attorney on or about March 30th. Judge Pressley dismissed the appeal because not perfected within the time required by law. This court sustained the ruling below upon the authority of the code •of procedure, sections 370, 371, 353. Cases cited, Davis v. Vaughan, 7 8. C. 343; 8cott v. Pratt, 9 8. O. 83; Pussell & Co. v. Follin, M8. Deo. No. 799, January 8th, 1880. The act •of 1880, 17 Stat. 368, has no application to an appeal from a trial justice, and, even if it did, could not remedy the defect here.